DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action responds to the amendments filed on April 14, 2022 for application 15/446,717.  Claims 8, 10, 12, 17-19, and 22 were amended, and claims 8-20 and 22 remain pending in the application.

Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on April 12, 2022, and the Examiner responds as provided below.

Specification
Regarding the Applicant’s response at pages 11-12 of the Remarks that concerns the objection to specification because it adds new matter, the submission of the substitute specification adequately addresses the issue of new matter and the objection is withdrawn.

Drawings
	Regarding the Applicant’s response at page 12 of the Remarks that concerns the objection to Figs. 1 and 3, the submission of the amended drawings remedies the issue and the objection is withdrawn.

Claim Objections
	Regarding the Applicant’s response at page 13 of the Remarks that concerns the objection to claims 12 and 22, the amendments to the claims cure the deficiencies and the corresponding objections are withdrawn.

Claim Interpretation
	Regarding the Applicant’s response at pages 13-15 regarding the interpretation of the claims under § 112(f), the amendments to the claims that recite “device” renders the Applicant’s comments moot with respect to claims 8-20.  However, claim is still interpreted under § 112(f) as detailed below because it was not amended to recite a “surveillance camera management device” as was done with the other claims. 

Claim Rejections – 35 U.S.C. § 112(a)
	Regarding the Applicant’s response at page 15 of the Remarks that concerns the § 112(a) rejection for new matter with respect to the limitations of “surveillance camera manager” and “network designer,” the amendments to the claims adequately address the issue with respect to claims 8-20.  However, claim 22 was not amended to replace “surveillance camera manager” with “surveillance camera management device.”  Thus, the § 112(a) rejection is withdrawn for claims 8-20 but maintained for claim 22.
Regarding the Applicant’s response at page 15 of the Remarks that concerns the § 112(a) rejection for new matter with respect to the limitation of “directly,” the amendments to the claims adequately address the issue and the corresponding § 112(a) rejection is withdrawn.

Claim Rejections – 35 U.S.C. § 112(b)
Regarding the Applicant’s response at pages 15-17 of the Remarks that concerns the § 112(b) rejection for indefiniteness, the amendments to the claims that recite “device” within the claims renders the issue moot.  Because this amendment was not made to claim 22, the § 112(b) rejection is maintained for claim 22.  This rejection can be overcome by amending claim 22 to recite “surveillance camera management device” as was done for the other claims.  Accordingly, the § 112(b) rejection is withdrawn for claims 8-20 but maintained for claim 22.

Claim Rejections – 35 U.S.C. § 103
	At pages 17-21 of the Remarks, the Applicant argues that the references of Martin, Madar, and Kim fail to teach the limitations of claim 8, especially with respect to the limitation of “sending by the surveillance camera management device, a request for a set value of one or more set items of the detected surveillance camera to the detected surveillance camera.”  Regarding this limitation, the Applicant suggests at pages 17-18 or the Remarks that the Examiner’s reliance upon ¶ [0056] is erroneous, and the Applicant specifically states, “In contrast, Applicant respectfully respectfully submits that Martin does not show that video server 120 does not have a QR code, it would be impossible to send something that the video server 120 does not have.  In fact, Martin explains that its QR code or command is not created by its video server 120 and is instead created by a user terminal in paragraphs [0093] and [0094].”  See Remarks at p. 17-18.  (emphasis retained).
	The Examiner replies that the citation to ¶ [0056] should be interpreted in the context of the other paragraphs cited in the Office Action of February 17, 2022 (“Office Action”), and more specifically ¶¶ [0132]-[0135].  As noted at page 13 in the Office Action, ¶ [0134] states, “the command information can be encoded in a barcode, a QR code,…,” and ¶ [0056] states, “the video server 120 can be configured to send command information to the video camera 105 to be executed by the video camera 105.”  From the citations provided, the reasonable inference is that the user terminal or mobile device creates the QR image that is displayed to and read by the video camera 105, and the video camera 105 and video server 120 possess the means to collect information via the QR display image.  
	Claim 8 recites that the surveillance camera management device “send[s] a request … to the detected surveillance camera.”  Martin at ¶¶ [0056], [0134] teaches that the video server sends command information to the video camera, and this command information enables the capturing of the QR image displayed to the camera from the user terminal.  The “command information” represents “a request for a set value of one or more set items” because of the teachings within ¶ [0135].  As noted within the Office Action at pages 12-13, the “camera identification code” represents a “set item” and the specific value of the camera identification code representing a “set value,” and the video camera reads the QR code displayed via the user terminal to obtain the camera identification code, which is then transmitted to the video server.  See ¶ [0135], stating “The video camera 105 can decode the encoded command and send the received camera identification code to the video server 120.”  In essence, “command information” sent from the video server to the video camera that is used to obtain information encoded within the QR code is a request for information, such as a “set value” comprising a camera ID code.
Accordingly, the Examiner respectfully maintains that the citation to ¶ [0056] is not erroneous, especially when considered within the context of the other cited paragraphs, and Martin teaches or suggests the disputed limitation of claim 8. 
Given the above interpretation of Martin, Applicant’s arguments at page 19 with respect to Martin and Applicant’s arguments with respect to “potential” grounds for rejection at pages 19-20 are moot.  Additionally, Applicant’s arguments at pages 20-21 with respect to Kim are moot, as the Examiner has removed Kim as a reference from the § 103 rejection as detailed below.  Kim was included as a reference to teach a “direct[]” communication channel between the server and camera, but the issue is moot due to the Applicant’s amendments that removed “directly” as a claim limitation.
Notwithstanding the sufficiency of the § 103 rejection of claim 8 in the Office Action, the Examiner notes that the disputed limitation at issue is now also taught or suggested by Madar because “directly” and been removed as a limitation.  As illustrated in Fig. 2 and detailed in ¶¶ [0054]-[0057] of Madar, a QR code, which comprises a “request” for “configuration information,” is sent from the registration server 314 (“surveillance camera management device”) to the user device 400 at step 616, and user device 400 transmits the QR code (“request”) to the surveillance at step 618; thus, a request is indirectly sent from the “surveillance camera management device” to the “surveillance camera” by means of the user device 400.  At step 622, registration server 314 “receives” the “configuration information,” which can include the “camera ID code” as a “set value” as taught by Martin, from the surveillance camera 103-1; thus, step 622 teaches the “receiving” step that follows the “sending” step in claim 8 that is currently at issue.  The § 103 rejection detailed below is updated to reflect the teaching of Martin.   
Regarding the Applicant’s argument at page 21 that concerns the § 103 rejection of claim 9, the argument for patentability rests upon the patentability of claim 8, and because claim 8 is not patentable over the prior art of record, claim 9 is similarly not allowable.
Regarding the Applicant’s argument at pages 21-25 of the Remarks that concerns the § 103 rejection of claim 10, the argument is based upon or substantially repeats the argument presented for claim 8.  Thus, for the reasons discussed above with respect for claim 8, the Examiner respectfully maintains that claim 10 is not patentable over the prior art of record.
Regarding the Applicant’s argument at page 25 that concerns the § 103 rejection of dependent claims 11-14 and 16, the argument for patentability rests upon the patentability of claim 10, and because claim 10 is not patentable over the prior art of record, claims 11-14 and 16 are similarly not allowable.
	Regarding the Applicant’s response at pages 25-27 of the Remarks that concerns the § 103 rejection of claim 17, the Applicant’s arguments in conjunction with the claim amendments are persuasive (i.e., with the amendment of “network designer device” creates a fourth device within the claims 10 and 17, and Martin and Madar only teach or suggest three devices).  Consequently, the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to claim 17 because the arguments do not apply to one of the references currently used in the rejection of claim 18 as detailed below.
Regarding the Applicant’s argument at page 27 that concerns the § 103 rejection of claims 18 and 19, the argument for patentability rests upon the patentability of claim 10, and because claim 10 is not patentable over the prior art of record, claims 18 and 19 are similarly not allowable.
	Regarding the Applicant’s response at pages 27-28 of the Remarks that concerns the § 103 rejection of claim 22, the Applicant initially notes that “claim 22 does not claim ‘a surveillance camera database,” and consequently “to the best of Applicant’s understanding, Applicant will assume that claim 22 has been rejected under 103 over Martin in view of Kim.”  The associated argument, however, is rendered moot because the Examiner has presented new grounds for rejection based upon the amendment that removes “directly” from claim 22.  The basis for the § 103 rejection is the same as previously discussed for claim 8, and accordingly claim 22 is now rejected based upon Martin in view of Madar as detailed below for claim 10.
Regarding the Applicant’s additional argument at pages 27-28 of the Remarks that concern the § 103 rejection of claim 10, the argument is based upon or substantially repeats the argument presented for claim 8.  Thus, for the reasons discussed above with respect to claim 8, the Examiner respectfully maintains that claim 22 is not patentable over the prior art of record.
Regarding the Applicant’s argument at page 30 that concerns the § 103 rejection of claim 15, the argument for patentability rests upon the patentability of claim 10, and because claim 10 is not patentable over the prior art of record, claim 15 is similarly not allowable.
Regarding the Applicant’s argument at page 31 that concerns the § 103 rejection of claim 20, the argument for patentability rests upon the patentability of claim 10, and because claim 10 is not patentable over the prior art of record, claim 20 is similarly not allowable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“surveillance camera manager” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Independent claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure is “surveillance camera manager.”  This limitation comprises new matter because a device within the context of the computer arts comprises hardware and perhaps software hosted on the hardware, but the “manager” may consist of only software.  In the case the manager consists of only software, the “surveillance camera manager” represents new matter.  Indeed, a manager could encompass a person, which certainly extends beyond the original disclosure of a “device.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A.	Independent claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “surveillance camera manager” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  “Surveillance camera manger 300” is discussed throughout the specification, but there is seemingly nothing that associates these limitations to some type of structure within the “surveillance camera system” as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

B.	Claim 17, and thus the corresponding dependent claims 11-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Applicant has amended claim 17 to recite “without employing the user terminal,” which relates to “send[ing] the request for the set value of the one or more set items to at least one surveillance camera.”  Claim 17 also recites, however, “…in response to receiving a request for the set value from the surveillance camera management device,” which seemingly corresponds to step S38 as illustrated within Fig. 3.  Prior to the amendment, the claim seemingly established that “send[ing] the request for the set value of the one or more set items to the at least one surveillance camera” did not “employ[] the user terminal.”  Thus, the amendment appears to be superfluous, but to the extent the Applicant submitted the amendment to further narrow the claim to overcome the prior art of record, the limitation at issue needs to be re-worded to claim a feature of the claimed invention that already didn’t exist before the claim was amended.  Given the nature of the amendment, the claim is ambiguous, and thus indefinite.  This rejection can be overcome by an appropriate amendment or an argument that explains how the amendment narrowed the claim in view of the previous version of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 8-14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0169801, “Martin”) in view of Madar et al. (US 2017/0278365, “Madar”).
Regarding Claim 8
Martin discloses
The method of controlling an installation (¶ [0032], “Techniques disclosed herein can provide a user, such as an installer [for installation], a system integrator, or technician with an interface for negotiating an ad-hoc network connection with video cameras and other image capture devices in a surveillance system”) of a surveillance camera (Figs. 1 and 3, ¶ [0040], “The video surveillance system 100 includes multiple video cameras 105.”), 
the method (¶ [0032]) comprising: 
1 …, by a surveillance camera management device (Figs. 1 & 2, ¶¶ [0040]-[0043], “video server 120” acts as a surveillance camera management device), the surveillance camera connected to a network (Fig. 1, ¶ [0040], the “network 105”); 
generating, by the surveillance camera management device (Figs. 1 & 2, ¶¶ [0040]-[0043]), mapping data of the detected surveillance camera (¶¶ [0130]-[0131], “The map locations [comprising mapping data] of the video cameras [including the detected surveillance camera] can be used to provide information for commands based on the spatial relationship between the cameras to be understood and processed by the video surveillance system;” and “The mobile device can be configured to send a request to the video server 120 [as the surveillance camera management device] for a copy of the map [and thereby generat[ed]] of the facility and to receive an electronic copy of the map of the facility from the video server 120.”); 
sending, by the surveillance camera management device, a request for a set value of one or more set items (¶ [0135], “The video camera 105 can decode the encoded command and send the received camera identification code to the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera,” i.e., the Examiner interprets a set item as a surveillance camera variable and a set value as the value of the surveillance camera variable, thus the “camera identification code” represents a variable with a specific value) of the detected surveillance camera …2 to the detected surveillance camera (¶¶ [0132]-[0135], “…the command information [as a request for a set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the management device] can be configured to send command information [as a QR code that represents the request] to the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code; see also Martin Fig. 2, ¶¶ [0054]-[0057], a QR code, which comprises a “request” for “configuration information,” is sent from the registration server 314 (“surveillance camera management device”) to the user device 400 at step 616, and user device 400 transmits the QR code (“request”) to the surveillance at step 618; thus, a request is indirectly sent from the surveillance camera management device to the surveillance camera by means of the user device 400.  At step 622, registration server 314 receives the “configuration information,” which can include the “camera ID code” as a set value as taught by Martin, from the surveillance camera 103-1; thus, step 622 teaches the receiving step below that immediately follows this sending step); 
receiving, by the surveillance camera management device, the set value from the detected surveillance camera (¶ [0135], “The video camera 105 can decode the encoded command and send the received camera identification code [as a set value] to [and thus receiv[ed] by] the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera [as an additional set value], which the video server 120 can use to associate the video camera 105 with the camera identification code;” see also Madar Fig. 2, ¶ [0057]); and 
updating, by the surveillance camera management device, the mapping data of the Page 4 of 17Application Serial No. 15/446,717PATENTReply to FOA dated May 2, 2019Docket: HT70003detected surveillance camera based on the received set value (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate [and therefore update[e] associated mapping data involving] the video camera 105 with the camera identification code,” further noting “mapping” is not strictly limited to a geographical map).  
Martin doesn’t disclose
	1 detecting, by a surveillance camera management device, the surveillance camera connected to a network;
Madar, however, discloses
	1 detecting, by a surveillance camera management device, the surveillance camera connected to a network (¶ [0050], i.e., “… upon startup [during the installation as disclosed by Martin], the surveillance camera 103-1 sends a request to the registration server 314 for an IP address,” i.e., the “registration server,” acting as a surveillance camera management device as similarly disclosed by the “video server 120” of Martin, detect[s] the surveillance camera upon receiving the “request”);
	Regarding the combination of Martin and Madar, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin to have included the camera detection feature of Madar. One of ordinary skill in the art would have been motivated to incorporate the camera detection feature of Madar because: 1) Martin discusses the problem associated with installing a large number cameras, see Martin ¶ [0037]; 2) Madar teaches that “it is necessary to associate those surveillance cameras 103 with configuration information such as the account for the organization owning the premises 52 and/or subscribing to services available on the cloud network,” see Madar ¶ [0043]; and 3) Madar’s method and system addresses this problem be detecting cameras upon startup, see Madar ¶ [0050].
Regarding Claim 9
Martin in view of Madar (“Martin-Madar) discloses the method of claim 8, and Martin further discloses
wherein the one or more set items (¶ [0135]) comprise at least one of: 
an address of the detected surveillance camera in the network (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera…,” noting only one limitation need be addressed with the limitation of “of at least one of”); 
an account for establishing connection to the detected surveillance camera; 
a password for establishing connection to the detected surveillance camera; and 
installation information on the detected surveillance camera, wherein the installation information on the detected surveillance camera is configured to be provided to a user based on the updated mapping data.  
Regarding Claim 10
Martin discloses
A surveillance camera system (abstract, Fig. 1), comprising: 
at least one surveillance camera (Figs. 1 and 3, ¶ [0040], “The video surveillance system 100 includes multiple video cameras 105.”) configured to: 
update a set value of one or more set items of the surveillance camera (¶ [0135], “The video camera 105 can decode the encoded command and send [and update] the received camera identification code to the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera,” i.e., the Examiner interprets a set item as a surveillance camera variable and a set value as the value of the surveillance camera variable, thus the “camera identification code” represents a variable with a specific value) by reading a readable object in a captured image (¶¶ [0133]-[0135], “For example, the command information can be encoded in a barcode, a QR code [as a readable object], or other type of data matrix or barcode that can be used to encode information into a machine-readable format,” “A visible indication of the encoded camera identification command can then be displayed on a display of the mobile device (stage 825). The mobile device can then be placed in the field of view of the video camera 105 which can then [read[] and] recognize [as a captured image] the encoded camera identification command,” and “¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate the video camera 105 with the camera identification code”); and 
transmit the set value of the one or more set items to a surveillance camera manaqer (¶ [0135], “The video camera 105 can decode the encoded command [in response to receiving a request] and send [and thereby transmit] the received camera identification code [as a set value] to the video server 120 [as the surveillance camera management device]. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera [as an additional set value], which the video server 120 can use to associate the video camera 105 with the camera identification code.”) in response to receiving a request forPage 5 of 17Application Serial No. 15/446,717PATENT Reply to FOA dated May 2, 2019Docket: HT70003the set value from the surveillance camera management device (¶¶ [0132]-[0135], “…the command information [as a request for the set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the management device] can be configured to send command information [as a QR code that represents the request] to [and thus receiv[ed] by] the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code); 
a user terminal configured to display the readable object [as a QR code] on a display (¶ [0135], “A visible indication of the encoded camera identification command can then be displayed on a display of the mobile device [serving as a user terminal] (stage 825).”) based on at least one of user's input and…1 (¶¶ [0066]-[0068], “In one example, the user can present the camera with authentication credentials [as user’s input] that can be verified by the authentication module 326 [that relies upon the “registration database” as disclosed by Madar].”); and 
the surveillance camera management device (¶ [0135]) configured to: 
send the request for the set value (¶ [0135]) of the one or more set items …2 to the at least one surveillance camera (¶¶ [0132]-[0135], “…the command information [as a request for the set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the management device] can be configured to send command information [as a QR code that represents the request] to the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code that represents an indirect communication from the management device; see also Madar Fig. 2, ¶¶ [0054]-[0057], a QR code, which comprises a “request” for “configuration information,” is sent from the registration server 314 (“surveillance camera management device”) to the user device 400 at step 616, and user device 400 transmits the QR code (“request”) to the surveillance at step 618; thus, a request is indirectly sent from the surveillance camera management device to the surveillance camera by means of the user device 400.  At step 622, registration server 314 receives the “configuration information,” which can include the “camera ID code” as a set value as taught by Martin, from the surveillance camera 103-1; thus, step 622 teaches the receiving step below that immediately follows this sending step); and 
update mapping data of the at least one surveillance camera by receiving the specifically requested set value from the at least one surveillance camera (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate [and therefore update[e] associated mapping data involving] the video camera 105 with the camera identification code,” further noting “mapping” is not strictly limited to a geographical map), 
wherein the surveillance camera decodes the readable object in order to update the set value of one or more set items of the surveillance camera (¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command. The video camera 105 can decode the encoded command [as QR code] and send the received camera identification code to the video server 120 [in order to update the set value].”).
Martin doesn’t disclose
	1 … a surveillance camera database;
Madar, however, discloses
	1 … a surveillance camera database (¶ [0041], “Also shown is a registration server 314 and a registration [and surveillance camera] database 316 on the network 318 of the cloud system. In one example, the registration server 314 is used to maintain user accounts for organizations that own surveillance camera systems 10.”);
	Regarding the combination of Martin and Madar, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin to have included the registration database feature of Madar. One of ordinary skill in the art would have been motivated to incorporate the camera detection feature of Madar because: 1) Martin discusses the problem associated with installing a large number cameras, see Martin ¶ [0037]; 2) Madar teaches that “it is necessary to associate those surveillance cameras 103 with configuration information such as the account for the organization owning the premises 52 and/or subscribing to services available on the cloud network,” see Madar ¶ [0043]; and 3) Madar’s method and system addresses this problem by incorporating a registration database to record configuration information, see Madar ¶ [0041].
Regarding Claim 11
Martin-Madar discloses the surveillance camera system of claim 10, and Martin further discloses
wherein the set value of the readable object is in a visually recognizable form (¶ [0134], “For example, the command information can be encoded in a barcode, a QR code [as a visually recognizable form], or other type of data matrix or barcode that can be used to encode information into a machine-readable format.”).  
Regarding Dependent Claim 12
With respect to claim 12, a corresponding reasoning as given earlier for claim 9 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claim 12. 	
Regarding Claim 13
Martin-Madar discloses the surveillance camera system of claim 11, and Martin further discloses
wherein the readable object comprises a quick response (QR) code (¶ [0134], “For example, the command information can be encoded in a barcode, a QR code, or other type of data matrix or barcode that can be used to encode information into a machine-readable format.”).  
Regarding Claim 14
Martin-Madar discloses the surveillance camera system of claim 11, and Martin further discloses
wherein: the at least one surveillance camera (Figs. 1 and 3, ¶ [0040]) is configured to determine whether the at least one surveillance camera satisfies a first condition (¶ [0066], “In an example, if the user presents the video camera with authentication credentials that include full administrator access, the video camera 105 can be configured to respond to all user commands for at least a predetermined period of time,” where the end of the period of time is a first condition that must be satisfie[d]], i.e., the user with the authenticated credentials must configure the camera before the end of the time period); and 
the at least one surveillance camera is configured to recognize and read the readable object when the first condition is satisfied (¶ [0067], “For example, a first user may have authentication credentials that allow the user to submit commands [within a QR code] to that request information from the camera, such as the network address of the video camera 105;” and ¶ [0070], “The [authenticated] user's device can include an application that allows the user to select a command to be encoded in a barcode, QR code [that can be recognize[d] and read [as a] readable object], or one of the other camera-recognized formats described above.”).  
Regarding Claim 16
Martin-Madar discloses the surveillance camera system of claim 14, and Martin further discloses 
wherein the firstPage 7 of 17Application Serial No. 15/446,717PATENT Reply to FOA dated May 2, 2019Docket: HT70003condition is whether the set value of the one or more set items is initialized (¶ [0067], “…a second user may have authentication credentials that allow the video camera 105 to accept analytics calibration commands from the second user that the video camera 105 would not have accepted from the first user;” and ¶ [0127], “If the calibration process has not timed out, the calibration method can continue…,” i.e., calibration is conducted to initialize[] various set values of the camera to ensure its proper functioning, where the first condition relates to whether or not the camera has been calibrated (and within the installation period as the other condition).  
Regarding Independent Claim 22
Martin discloses
A surveillance camera system (abstract, Fig. 1), comprising: 
at least one surveillance camera (Figs. 1 and 3, ¶ [0040], “The video surveillance system 100 includes multiple video cameras 105.”) configured to: 
update a set value of one or more set items of the surveillance camera (¶ [0135], “The video camera 105 can decode the encoded command and send [and update] the received camera identification code to the video server 120. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera,” i.e., the Examiner interprets a set item as a surveillance camera variable and a set value as the value of the surveillance camera variable, thus the “camera identification code” represents a variable with a specific value) by reading a readable object in a captured image (¶¶ [0133]-[0135], “For example, the command information can be encoded in a barcode, a QR code [as a readable object], or other type of data matrix or barcode that can be used to encode information into a machine-readable format,” “A visible indication of the encoded camera identification command can then be displayed on a display of the mobile device (stage 825). The mobile device can then be placed in the field of view of the video camera 105 which can then [read[] and] recognize [as a captured image] the encoded camera identification command,” and “¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate the video camera 105 with the camera identification code”); and 
transmit the set value of the one or more set items to a surveillance camera manager (¶ [0135], “The video camera 105 can decode the encoded command [in response to receiving a request] and send [and thereby transmit] the received camera identification code [as a set value] to the video server 120 [as the surveillance camera manager]. The video camera 105 can send additional information to the video analysis server, such as the network address of the camera [as an additional set value], which the video server 120 can use to associate the video camera 105 with the camera identification code.”) in response to receiving a request for the set value from the surveillance camera manager (¶¶ [0132]-[0135], “…the command information [as a request for the set value or a variable associated with the surveillance camera] can be encoded in a barcode, a QR code,…;” ¶ [0056],  “the video server 120 [as the manager] can be configured to send command information [as a QR code that represents the request] to [and thus receiv[ed] by] the video camera 105 to be executed by the video camera 105;” ¶ [0132], “The camera identification code provides an identifier for the camera that can be used by the video server 120 to identify the camera;” and ¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command,” i.e., the “camera identification command” serves as a request for a set value consisting of the “camera identification code” that provides an “identifier for the camera” that is received by the camera via the QR code); 
a user terminal configured to display the readable object [as a QR code] on a display (¶ [0135], “A visible indication of the encoded camera identification command can then be displayed on a display of the mobile device [serving as a user terminal] (stage 825).”) based on at least one of user's input to the user terminal (¶¶ [0066]-[0068], “In one example, the user can present the camera with authentication credentials [as user’s input] that can be verified by the authentication module 326); and 
the surveillance camera manager (¶ [0135]) configured to: 
1 …; and 
update mapping data of the at least one surveillance camera by receiving the specifically requested set value from the at least one surveillance camera (¶ [0135], “The video camera 105 can send additional information to the video analysis server, such as the network address of the camera, which the video server 120 can use to associate [and therefore update[e] associated mapping data involving] the video camera 105 with the camera identification code,” further noting “mapping” is not strictly limited to a geographical map), 
wherein the surveillance camera decodes the readable object in order to update the set value of one or more set items of the surveillance camera (¶ [0135], “The mobile device can then be placed in the field of view of the video camera 105 which can then recognize the encoded camera identification command. The video camera 105 can decode the encoded command [as QR code] and send the received camera identification code to the video server 120 [in order to update the set value].”).
Martin doesn’t disclose 
	1 send the request for the set value of the one or more set itemsPage 9 of 31Application Serial No. 15/446,717PATENT Reply to NFOA dated February 17, 2022Docket: HT70003to the at least one surveillance camera;
(The Examiner notes that this interpretation of the references is presented upon the Applicant’s argument that Martin doesn’t disclose this limitation; thus the Examiner presents this alternative interpretation of Martin under the legal doctrine of “in the alternative”)
Madar, however, discloses
	1 send the request {for the set value of the one or more set items (Martin ¶ [0135])}Page 9 of 31Application Serial No. 15/446,717PATENT Reply to NFOA dated February 17, 2022Docket: HT70003to the at least one surveillance camera (Fig. 2, ¶¶ [0054]-[0057], a QR code, which comprises a request for “configuration information,” is sent from the “registration server 314” or surveillance camera manager to the user device 400 at step 616, and user device 400 transmits the QR code (request) to the surveillance camera at step 618; thus, a request is indirectly sent from the surveillance camera manager to one surveillance camera by means of the user device 400.  At step 622, registration server 314 receives the “configuration information,” which can include the “camera ID code” as a set value of the one or more set items as taught by Martin, from the surveillance camera 103-1; thus, step 622 teaches the receiving step that immediately follows this sending step);
	Regarding the combination of Martin and Madar, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin to have included the remote request transmission feature of Madar. One of ordinary skill in the art would have been motivated to incorporate the remote request transmission feature of Madar because Madar teaches that “remote cloud image data storage systems are also available,” and that “[t]hese systems can offer a number of advantages over local image data storage systems.”  See Madar ¶ [0021].
B.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Madar, and further in view of Lee (US 2018/0270763, “Lee”).
Regarding Claim 15
Martin-Madar discloses the surveillance camera system of claim 14, and Martin further discloses 
wherein the first condition is whether a time period from…1 (¶ [0066], “In an example, if the user presents the video camera with authentication credentials that include full administrator access, the video camera 105 can be configured to respond to all user commands for at least a predetermined period of time.”) 
Martin-Madar doesn’t disclose
1 …which the at least one surveillance camera is powered on is within a first time range.
Lee, however, discloses
	1 …which the at least one surveillance camera is powered on is within a first time range (¶ [0066], i.e., “The term ‘installation period’ [as a first time range] may refer to a time period until the present time from the time when a network camera 100 is powered on or registered in the gateway 200.”).
	Regarding the combination of Martin-Madar and Lee, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin-Madar to have included the time-range feature of Lee. One of ordinary skill in the art would have been motivated to incorporate the time-range feature of Lee because Martin discusses cameras being “configured to respond to all user commands for at least a predetermined period of time” and “a second user may have authentication credentials that allow the video camera 105 to accept analytics calibration commands from the second user that the video camera 105 would not have accepted from the first user,” see Martin ¶¶ [0066]-[0067], and Lee teaches a time-range feature as “installation period,” see Lee ¶ [0066], that beneficially accommodates calibration (or configuration) of a new camera to ensure its proper functioning.  
C.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Madar, and further in view of Liu et al. (US 2008/0198159, “Liu”).
Regarding Claim 20
Martin-Madar discloses the surveillance camera system of claim 12, and Martin further discloses 
wherein the installation information (¶ [0132], “The mobile device can include a touch-screen interface that allows a user to add [during installation] a location of a camera [as installation information]”) comprises …1 with respect to a location of the at least one surveillance camera (¶ [0132]). 
Martin-Madar doesn’t disclose
	1 … global positioning system (GPS) information…
Liu, however, discloses
	1 … global positioning system (GPS) information… (¶ [0037], “For example, many digital cameras used to capture surveillance video can provide a variety of metadata, including … other metadata such as the physical position of the camera within the real world (e.g., data supplied when the camera was installed or data derived from GPS information).”)
	Regarding the combination of Martin-Madar and Liu, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin-Madar to have included the GPS feature of Liu. One of ordinary skill in the art would have been motivated to incorporate the GPS feature of Liu because Liu teaches that GPS information beneficially provides “the physical position of the camera within the real world,” see Liu ¶ [0037]. 
D.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Madar, and further in view of Burke et al. (US 2017/0278367, “Burke”).
Regarding Claim 17
Martin-Madar discloses the surveillance camera system of claim 10, and Martin further discloses 
further comprising …1 configured to: 
set a connection relationship between the at least one surveillance camera and a network (Fig. 1, ¶ [0040], i.e., “network 115”; and ¶ [0132], “The mobile device can include a touch-screen interface that allows a user to add a location of a camera by touching the map,” i.e., when a camera is added, a connection relationship is set between the camera and network to enable the camera functionality; see also Burke Fig. 1 that similarly discloses a network that comprises cameras and the “analytics system 222”); and
2 ….  
a …one surveillance camera… (Figs. 1 and 3, ¶ [0040])
Martin-Madar doesn’t disclose
	1 …a network design device…
	2 set a value of an at least one set item of the at least …a according to a user's input.
Burke, however, discloses
	1 …a network design device… (Fig. 4, ¶¶ [0043]-[0045], “The surveillance cameras 103 communicate with each other over a local network 210 and with a local analytics system 222 [as a network design device],” and “The installer 60 [as a designer] typically loads the map 180 onto the analytics system 222 after initial installation of the cameras 103 but prior to analyzing the corridor 70 and/or alley 71 for instances of overlap 90.”)
	2 set a value of an at least one set item of the at least { a one surveillance camera} according to a user's input (Fig. 4, ¶¶ [0064]-[0066], “In step 506, the app 412 then presents user interface [input] buttons to start and stop definition [and thereby set a value] of a critical path 54 within an area being monitored (e.g. corridor 70) by multiple surveillance cameras 103,” i.e., the “critical path” covered by the security camera comprises a set item).
	Regarding the combination of Martin-Madar and Burke, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin-Madar to have included the network design device of Burke. One of ordinary skill in the art would have been motivated to incorporate the network design device of Burke because Burke teaches “it would be beneficial to determine overlap among fields of view of surveillance cameras during the installation of the surveillance cameras using an analytics system, for example,” see Burke ¶ [0016], and Burke teaches a system to implement the beneficial feature. 
E.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Madar and Burke, and further in view of Saeki et al. (US 2011/0317016, “Saeki”).
Regarding Claim 18
Martin in view of Madar, and further in view of Burke (“Martin-Madar-Burke”) discloses the surveillance camera system of claim 17, and Burke further discloses 
wherein the network design device (Fig. 4, ¶¶ [0043]-[0045]) is configured to…1 
Martin-Madar-Burke doesn’t disclose
1 …generate, in the network design device, the surveillance camera database comprising the set value of the at least one set item of the at least one surveillance camera.
Saeki, however, discloses
1 …generate, in the {network design device (Burke Fig. 4, ¶¶ [0043]-[0045], i.e., the “need table D70” is genereated in the “analytics system 222” of Burke) } the {surveillance camera database (Madar ¶ [0041], i.e., the “need table D70” is generated as the database as disclosed by Madar)} comprising the {set value of the at least one set item (¶ [0135]) of the at least one surveillance camera (Figs. 1 and 3, ¶ [0040])} (Fig. 1, ¶¶ [0027]-[0030], “The camera layout need table preparation unit T1 inputs the customer request 10 and outputs a need table D70,” and ¶¶ [0030]-[0031], “The need table D70 is a data set [of set values] of arrangement candidate cameras which expresses the customer request 10 by a multidimensional vector consisting of an area vector and a desired function vector;” and “The layout labeling unit T21 is a processing unit that prepares [and thereby generates] an area layout (map) D50 for the clustering.”).
Regarding the combination of Martin and Madar, the rationale to combine is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 18.
Regarding the combination of Martin-Madar and Burke, the rationale to combine is the same as provided for claim 17 due to the overlapping subject matter between claims 17 and 18.
Regarding the combination of Martin-Madar-Burke and Saeki, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surveillance camera system of Martin-Madar-Burke to have included database generation feature of Saeki. One of ordinary skill in the art would have been motivated to incorporate the database generation feature of Saeki because Saeki teaches a system that “provide[s] a device which automatically generates a camera layout that satisfies a customer need based on the customer need including a surveillance layout, and which can support determination of the camera layout.”  See Saeki ¶ [0008].
Regarding Claim 19
Martin in view of Madar and Burke, and further in view of Saeki (“Martin-Madar-Burke-Saeki”) discloses the surveillance camera system of claim 18, and Martin further discloses 
wherein the user terminal (¶ [0135]) is configured to generate the readable object on the display…1 (¶¶ [0133]-[0135]) 
Burke further discloses
1 …based on the {surveillance camera database (Madar ¶ [0041])} in the network design device (Fig. 4 ¶¶ [0063] “In step 502, an app 412 running on the user device 400 sends a pairing request [via a readable object/QR code] to one or more cameras 103 to establish a communications session 308 with each of the cameras 103 and for the surveillance cameras 103 to enter an overlap detection mode,” and “In other examples, the communication is established with the analytics systems 222,” i.e., the surveillance camera database is in the network design device, or the “analystics system 222,” that enables the pairing of the user terminal to the cameras via the use of the readable object/QR code).
Regarding the combination of Martin and Madar, the rationale to combine is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 19.
Regarding the combination of Martin-Madar and Burke, the rationale to combine is the same as provided for claim 17 due to the overlapping subject matter between claims 17 and 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491